Citation Nr: 1724288	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-38 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from February 1980 through February 1983, and from March 1990 through May 1991.  The Veteran additionally served on active duty for training purposes ("ACDUTRA") intermittently between periods of active duty.

This appeal comes to the Board of Veterans' Appeals ("Board") from a July 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's claim has previously been before the Board.  Most recently, in May 2016, the Board remanded the Veteran's appeal to the AOJ for further development.  The AOJ was directed to obtain an addendum VA medical opinion which addressed the etiology of the Veteran's left knee and low back disability.  A review of the claims file indicates that the AOJ has completed the requested development and the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's left knee disability began during his active duty service, and has been manifest by chronic continuity of symptomatology since his separation from military service.  
2.   The Veteran's low back disorder began during, or was otherwise caused by, his active duty service. 


CONCLUSIONS OF LAW

1.  After resolving all doubt in the Veteran's favor, the criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  After resolving all doubt in the Veteran's favor, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records, and any identified private treatment records. Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Furthermore, the Board is granting in full the benefit sought on appeal.  As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001). 

General Laws and Regulations Governing Entitlement to Service Connection:

The Veteran seeks service connection for a left knee and low back disability.  In statements to the Board, the Veteran contends he sustained injuries to his left knee and low back during his active duty service.  Since his separation from military service, the Veteran states he has experienced chronic pain and limitations of both his left knee and low back. 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As applied to the Veteran's appeal, arthritis is a recognized "chronic disease" listed under 38 C.F.R. § 3.309(a). 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	i.  Entitlement to service connection for a left knee disability:

The Veteran seeks entitlement to service connection for a left knee disability.  In statements to the Board, the Veteran states he incurred a left knee injury during physical training while on active duty service in January 1981.  See e.g. December 2011 Hearing Testimony. 

After resolving all doubt in the Veteran's favor, the Board finds there is sufficient evidence to grant an award of service connection for a left knee disability.  Specifically, the Board finds the Veteran sustained at least one injury to his left knee during his military service, for which he was treated on several occasions. Following his active duty service, the Veteran reported a history of a trick knee on his separation physical examination.  Thereafter, the Veteran has received treatment for continuing complaints of a left knee disability, which includes radiographic image reports showing degenerative arthritis.  Based on these findings, the Board holds the Veteran has experienced continuity of symptomatology of a left knee disability sufficient to warrant an award of service connection. 

The Veteran's STRs show he was treated for complaints of left knee pain continuously through his first period of active military service.  For example, during February 1981, the Veteran was seen for complaints of left leg pain for the past three weeks.  Subsequently, in May 1982, the Veteran was treated for left knee pain he had experienced for the past two days.  In January 1983, the Veteran returned for additional treatment of left knee pain, which had been continuous.  Thereafter, on his separation physical examination, the Veteran reported a history of a trick knee and from swollen and painful joints.  

In subsequent statements to the Board, the Veteran has provided more detail of his in-service treatment for left knee pain.  For example, during his December 2011 hearing, the Veteran testified he was given short term, temporary, physical profiles, when he experienced an exacerbation in his left knee pain and swelling.  Additionally, the Veteran has stated he was told by a physician during his military service that his left knee pain was due to a damaged ligament.  See January 2012 Statement in Support of Claim.  The Board finds the Veteran's statements to be credible and to be probative evidence demonstrating a continuity of his symptoms in-service. 

Following his separation from military service, the Veteran continued to experience and seek treatment for his left knee disability.  For example, the Veteran was diagnosed with a chronic left knee strain in July 2009, following a radiographic report showing joint space narrowing and degenerative changes.  See Tampa VAMC Records; see also April 2010 Radiology Report showing degenerative joint disease of the left knee.  

Therefore, after resolving all doubt in the Veteran's favor, the Board finds there is sufficient evidence demonstrating an in-service left knee injury, with chronicity of symptoms following his separation from active duty service.  

In reaching this determination, the Board is aware the evidentiary record contains multiple VA medical opinions which weigh against the Veteran's claim.  Most recently, in response to the Board's May 2016 Remand, an addendum VA medical opinion was obtained in August 2016.  Following a lengthy summary of the Veteran's complaints of left knee pain during service, STRs reports citing injuries to the left knee, and lay statements by the Veteran describing chronicity of symptoms, the VA examiner concluded the left knee disability was less likely than not incurred in or related to the Veteran's active duty service.  However, as explained in greater detail below, the Board finds that this medical opinion is entitled to little probative value. 

Despite the recitation of the Veteran's lengthy history of chronic left knee pain, the VA examiner concludes that the current left knee disability is more likely than not due to the Veteran's age and weight.  In support of this conclusion, the examiner cited a study from Up-to-Date, which explained that by age 40, 90 percent of the general population will have radiographic evidence of osteoarthritis in a weight bearing joint.  While it may be true the chances of developing osteoarthritis increase with age, the Board finds it to be pure speculation to conclude that this is the most likely cause of the Veteran's current left knee disability.  To conclude as such ignores the lengthy medical and lay history within the Veteran's medical records of chronic symptoms and treatment of a left knee disability.  Therefore, while the Veteran's age and weight may be a cause of his current left knee disability, there is no evidence to support the examiner's conclusion that this is the most likely cause.  

Rather, the Board finds the Veteran's lay reports, in-service medical treatment, and post-service medical records to be more probative.  As the Veteran has consistently reported his current left knee pain began during his military service, and as the STRs reflect numerous complaints and treatment for left knee pain, the Board finds sufficient evidence to warrant a finding of service connection.  Based upon the Veteran's credible lay statements and the chronicity of his symptomatology, the Board finds the Veteran is entitled to an award of service connection for a left knee disability.  

Therefore, after resolving all doubt in the Veteran's favor, the Board finds the criteria for service connection of a left knee disability is met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	ii.  Entitlement to service connection for a low back disability:

In the instant appeal, the Veteran reports he sustained multiple injuries to his low back during his active duty service.  See e.g. December 2011 Testimony.  For example, the Veteran states he injured his low back during his first period of military service while lifting heavy equipment such as tank tracks and motors.  Additionally, the Veteran states he injured his back in June 1985 when a misfired round from an M16 gun hit him in the upper right extremity and forcefully threw him backwards to land on his back.  As a result of these injuries, the Veteran argues he is entitled to service-connection for his current low back disability, as he has experienced chronic symptoms since his separation from military service.    

A review of the Veteran's STRs does show he was treated on multiple occasions for complaints of low back pain.  For example, an x-ray of the Veteran's spine in January 1983 shows he had a mild form of scoliosis within his thoracic spine.  Upon his separation from his first period of active duty service, the Veteran noted a history of chronic back pain during military service.  During his subsequent period of active duty service, the Veteran reported symptoms of a lower back strain in July 1990.  

Subsequent to his separation from military service, the Veteran continued to report symptoms of chronic low back pain. Notably, the Board finds the Veteran has consistently made credible statements to his treating providers about the etiology of his back pain.  For example, during a physical examination in April 2007, the Veteran reported a history of low back pain following a fall injury during service in June 1985.  See Tampa VAMC Records.  During that examination, the Veteran was observed to be diffusely tender to palpation in his lumbar spine, with limited movement in the lumbar spine from L2 though L5.  

The Board observes that the Veteran's STRs and post-service medical records reflect varying diagnoses for his complaints of back pain.  For example, a January 1983 radiograph reported the Veteran had dextroscoliosis in the mid-thoracic region of his spine.  Later records report the Veteran has diffuse disc space narrowing of the lumbar spine, with spondylosis and diffuse periarticular sclerosis of the lumbar facet joints.  See September 2005 Radiology Report. The Board has considered the Court's holding that that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Board finds that these varying diagnoses do not represent individual disabilities, but are rather reflective of the Veteran's overall symptoms of a chronic low back disability. 

At this juncture, the Board finds the Veteran has satisfied the first two prongs of service connection: that he has a current diagnosis for a low back disability and as there are numerous instances of the complaints of and treatment for back pain during the Veteran's active duty service.  Therefore, the primary question before the Board is whether a nexus exists between the Veteran's in-service injury and his subsequent treatment for complaints of chronic low back pain. 

The evidence of record contains a January 2012 medical opinion letter from the Veteran's treating physician, Dr. G. S.  Based upon his treatment history with the Veteran, and with consideration of the Veteran's lay reports of chronicity of symptoms, Dr. G.S concludes the Veteran's low back disability is more likely than not due to his military service.  The Board finds that this medical opinion is probative and credible, as it is premised upon the Veteran's medical history and is made with consideration of his lay symptoms.  

Therefore, based upon the numerous instances of in-service complaints of and treatment for back pain while in service, the Veteran's chronicity of symptoms following his separation from military service, and with consideration of Dr. G.S.'s medical opinion, the Board finds there is sufficient evidence to award the Veteran entitlement to service connection. 
In reaching this determination, the Board is aware the evidentiary record contains multiple VA medical opinions which weigh against the Veteran's claim.  Most recently, in response to the Board's May 2016 Remand, an addendum VA medical opinion was obtained in August 2016.  Following a review of the Veteran's medical records, STRs, and prior VA examinations, the examiner opined the Veteran's low back disability was less likely than not related to his military service.  In support of this conclusion, the examiner explained the Veteran's low back disability was more likely due to normal wear and tear, age, and due, in part, to the Veteran's weight.  The examiner cited a study from Up-to-Date, which explained an individual's chances of developing degenerative arthritis increases with age and weight, and that by age 40 more than 60 percent of people show evidence of disc degeneration in their spine.  

While this may be a cause of the Veteran's low back disability, the examiner fails to explain how or whether the Veteran's military service and documented injuries during service contributed to his current low back disability.  The examiner further fails to explain how she determined the Veteran's age and weight were the only or primary cause of his current low back disability.  Despite a lengthy recitation of the Veteran's medical history, and noting the reports of back pain and injuries while in service, the examiner fails to address any of these reports in her ultimate conclusion.  Rather, despite the lay and medical history of chronic complaints, the examiner concludes without further explanation or rationale that the Veteran's current low back disability is more likely due to the Veteran's age and weight.  Thus, without any explanation or rationalization as to how the Veteran's in-service injuries contributed to his current low back disability, the Board finds this August 2016 addendum medical opinion to be entitled to little weight. 

Lastly, the Board observes the August 2016 VA examiner concluded the medical opinion provided by Dr. G.S. was "speculative" and was not probative to the Veteran's claim.  However, the Board finds this to be inaccurate.  First, the medical opinion of Dr. G.S. was premised upon a treatment history with the Veteran and a review of his medical history and lay symptoms.  Second, Dr. G.S.'s conclusion observed that due to the numerous instances of the Veteran's low back pain and complaints while in service, including his 1985 accident, it was highly likely the Veteran's current disability was due to his multiple injuries sustained during active duty service.  Thus, the Board finds the opinion of Dr. G.S. is not speculative, as he finds the totality of the medical evidence suggests an etiological relationship.  Furthermore, the Board finds it would be speculation to conclude, as the August 2016 examiner does, than none of the Veteran's in-service injuries contributed to or caused his current low back disability.  

In conclusion, the Board finds after affording the Veteran all benefit of doubt, there is sufficient medical and lay evidence of record to establish entitlement to service-connection for a low back disability.  Therefore, the Veteran's claim for service connection for a low back disability is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a left knee disability is granted. 

Subject to the provisions governing the award of monetary benefits, service connection for a low back disability is granted. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


